Chief Justice Campbell
delivered the opinion of the court.
This action was brought by appellant in the district court of El Paso county to recover from appellee $10,000, which he claims as damages resulting to him on account of his ejection from one of its passenger trains. At the close of plantiff’s evidence a motion for judgment as of non-suit was made by defendant and sustained by the court, and the action was thereupon dismissed. From that judgment appellant has appealed to this court. Appellee has filed a motion here to dismiss the appeal on the ground that there is no jurisdiction in this court to entertain it.
The action in no wise relates to, or involves, a free-hold or franchise, nor is there any constutional question involved, and there is no money judgment. In these circumstances, under repeated decisions of this court, 'we are without jurisdiction to review the judgment. Timerman v. So. Denver Real Estate Co. 20 Colo. 147; Conley v. Boyvin, 25 Colo. 498; First Nat. Bank of Denver v. Follett, 27 Colo. 512.
The appeal should be dismissed for want of jurisdiction, and it is so ordered.

Appeal dismissed.